Citation Nr: 0704660	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  02-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied service connection for a 
low back disorder.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in November 2005.  
The Board remanded the case back to the RO in December 2005 
for further development of the record.



FINDING OF FACT

The currently demonstrated low back disorder is not shown to 
be due to the veteran's period of active service.



CONCLUSION OF LAW

The veteran's disability manifested by low back pain is not 
due disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in August 2005 and February 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed October 2001 rating decision.  However, the RO 
readjudicated the appeal in an August 2006 Supplemental 
Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was seen for complaints of low 
back pain in March and April 1966.  In the March 1966 service 
record, the pain was noted to be acute.  The veteran received 
ice massage, moist heat, and flexion exercise treatments for 
the symptoms.  In April 1966, the veteran again received ice 
massage, moist heat and exercise treatments for the low back 
pain.  The veteran stated that low back pain symptoms had 
been relieved and treatment was discontinued.  His October 
1966 separation examination report contains no notations 
indicating complaints or symptoms pertaining to the low back.

Subsequent to service, from May 1990 to August 2001, the 
veteran received treatment at a VA medical facility.  A July 
1990 record indicates chronic low back pain.

In a July 1998 treatment record, the veteran complained of an 
ongoing back pain.  He stated that prescribed pain medication 
did not alleviate the pain.  He reported that heat and cold 
did provide relief. 

In a September 1998 treatment record, the veteran complained 
of having a continued low back pain.  He described the pain 
as constant and dull.  He reported the pain increased with 
activity and prolonged sitting.  Prescribed pain medication 
did not help with the pain.  He denied having any numbness or 
weakness in the lower extremities.

In a December 2000 treatment record, the veteran complained 
of low back pain and left hip pain.  On physical examination, 
the veteran was noted to be in no acute distress.  The 
examiner concluded the veteran had a history of chronic low 
back controlled with medication.

During a September 2004 VA examination, the veteran reported 
a constant localized low back pain.  Additionally he reported 
intermittent numbness and tingling in his calf; but, denied 
any radiation of the pain.  

He stated that his hobby of wood working, prolonged sitting, 
prolonged standing, prolonged driving, and daily grooming 
rituals aggravated his back condition.  He reported that he 
had difficulty finding a comfortable position for sleeping.  
He used prescribed pain medication, Thera-Gesic heat or cold 
applications, hot sitz tub bath and cold compress 
applications to treat the pain symptoms.  Additionally he 
used a back brace when necessary.  He denied surgical 
intervention or using a cane, crutch, or walker to treat his 
condition.

Additionally, he denied hospitalization or prescribed bed 
rest for his condition in the past year.  He denied 
constitutional symptoms, toilet or eating impairment, fall or 
transfer problems, bowel or bladder incontinence, or cough-
sneeze bowel movement dysfunction secondary to this 
condition.  He did not participate in exercise programs, 
sports, or social activities.

On examination, the examiner recorded the veteran's height 
and weight and noted that the veteran was overweight.  The 
spine did not exhibit kyphosis, scoliosis, or pelvic 
obliquity.  The veteran reported discomfort at the right and 
left L4-L5 lumbosacral areas.  Palpation of the lumbar spine 
was nontender and elicited no spasm, pain, or muscular 
tension.  The veteran had active equal passive range of 
motion without limitation of movement, protective posture, 
arc pain motion, fatigue, weakness, impaired endurance, or 
lack of coordination.

He had slight limitation in flexion, extension, and side 
bending.  However, he had full rotation bilaterally.  Lower 
extremity vascular neurological examination was symmetric, 
intact, and without deficit.  Sitting straight leg raise was 
negative.  Lying straight leg raise was negative without 
radiculopathy 0 to 70 degrees.

X-ray tests revealed minute spur formation L4 on oblique.  
There was decreased height at L4-L5 and L5-S1.  There was a 
large spur formation at L4-L5 anteriorly.  There was slight 
vacuum space phenomena at L5-S1.

The examiner diagnosed spondylosis of the lumbar spine 
without lower extremity radiculopathy.  The examiner opined 
that the veteran's back disability was not due to service.  
There was no evidence to suggest aggravation or long term 
disability to his one time service incident.  The examiner 
further stated that the nature of the initial injury and no 
follow-up treatment with normal progression of aging did not 
support a nexus association of current back status related to 
one time injury on active duty service.  In reaching this 
conclusion, the examiner performed a thorough review of the 
case file, findings of which were included in this 
examination report.

From June 2005 to March 2006, the veteran received treatment 
at the VA medical facility for his low back condition.  A 
March 2006 treatment record indicates the veteran underwent a 
surgical procedure for his low back pain.

During his November 2005 Board hearing, the veteran testified 
that he had received private medical treatment for his back 
during the late 1960's and 1970's.  The veteran has presented 
no evidence of treatment prior to 1990 for his back disorder, 
despite the fact that he was notified of the requirement of 
such evidence in the February 2006 "duty to assist" letter.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay statements and the statements 
of lay witnesses.  Neither the veteran nor his lay witnesses, 
however, have been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, 
their lay statements do not constitute competent medical 
evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The evidence as a whole does not show continuity of 
symptomatology of a low back disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In this regard, the Board notes the first evidence 
of record of low back pain subsequent to service is a July 
1990 treatment record, some twenty-four years after his 
period of active service.  The Federal Circuit has determined 
that such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent medical evidence demonstrates 
that the veteran's low back problems during service were 
acute and resolved without residual disability, and that any 
current low back disability began years after the veteran's 
active duty, and was not caused by any incident of service.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 
Thus, the claim must be denied.

 

ORDER

Entitlement to service connection for low back disorder is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


